Case: 12-13622       Date Filed: 05/20/2013       Page: 1 of 2


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-13622
                               ________________________

                      D.C. Docket No. 1:11-cv-00202-MEF-SRW



WINDHAM TODD PITTMAN,
RHONDA LEE PITTMAN,

                                                                        Plaintiffs-Appellants,

                                            versus

STATE FARM FIRE AND CASUALTY COMPANY,
a Stock Company,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

                                       (May 20, 2013)

Before HULL and ANDERSON, Circuit Judges, and SCHLESINGER, * District
Judge.

PER CURIAM:
       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
                 Case: 12-13622       Date Filed: 05/20/2013        Page: 2 of 2


       Plaintiffs-Appellants Windham Todd Pittman and Rhonda Pittman appeal

the district court’s entry of summary judgment in favor of Defendant-Appellee

State Farm on the Pittmans’ breach-of-contract claim. The Pittmans’ suit arose out

of State Farm’s denial of claims made under two insurance policies that the

Pittmans had with State Farm.

       After reviewing the parties’ briefs and the record, and with the benefit of

oral argument, we affirm the district court’s grant of summary judgment to State

Farm largely1 for the reasons stated in the district court’s thorough and well-

reasoned published order dated June 21, 2012.2 See Pittman v. State Farm Fire &

Cas. Co., 868 F. Supp. 2d 1335 (M.D. Ala. 2012).

       AFFIRMED.




       1
         We need not decide whether Alabama law requires an insurance company to prove
prejudice in this context. We can assume arguendo, without deciding, that prejudice is required,
but we conclude that no reasonable jury could fail to find that Plaintiffs’ breach—their failure to
provide the reasonably requested banking and credit card information—was prejudicial.
       2
         State Farm and the Pittmans have filed various motions attempting to supplement the
record to show that Mr. Pittman has now been charged with attempted insurance fraud because a
“stolen” diamond was found on him and 56 “stolen” paintings were recovered in a storage unit
rented by his alleged girlfriend. Because we affirm the district court’s summary judgment ruling
based on the terms of the insurance policies, we need not resolve the motions. Accordingly, all
pending motions for leave to file supplemental briefs and record materials are DENIED AS
MOOT.
                                                 2